Citation Nr: 1737332	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  15-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a carotid body tumor (CBT) resection performed in March 2013, to include nerve damage with trouble speaking (dysphonia), vocal cord paralysis, and trouble swallowing (dysphagia).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to March 1989.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in Milwaukee, Wisconsin.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.

The Board remanded the case for further development in September 2016 and February 2017.  That development was completed, and it has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has additional disability as a result of a March 2013 CBT resection performed at the Salt Lake City VA Medical Center (VAMC), but not as a result of the Denver VAMC pre-operative treatment beginning from the April 2012 vascular surgery consultation, including nerve damage with trouble speaking (dysphonia), vocal cord paralysis, and trouble swallowing (dysphagia).

2.  The additional disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical treatment.  The additional disability was also a reasonably foreseeable outcome of this procedure, notwithstanding any informed consent documents and based on the specific facts and circumstances of this case.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a CBT resection performed in March 2013, to include nerve damage with trouble speaking (dysphonia), vocal cord paralysis, and trouble swallowing (dysphagia) have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability in the same manner as if such additional disability were service-connected if the additional disability was not the result of willful misconduct and was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment, or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1)(A), (B) (West 2014); 38 C.F.R. § 3.361(a)-(d) (2016); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  The purpose of the statute is to award benefits to those veterans who were disabled as a result of VA treatment or vocational rehabilitation.  38 U.S.C.A. § 1151(a).

First, there must be evidence of additional disability, as shown by comparing the veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part or system separately.  The additional disability must not be the result of the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301(c)(3).

Second, the additional disability must be caused by hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program furnished the veteran by VA.  38 C.F.R. § 3.361(c).  In order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The Federal Circuit has held that the causation element of section 1151 is satisfied not only when an injury is "directly" or "actually" caused by the actions of VA employees, but also where an injury occurs in a VA facility resulting from VA's negligence.  Viegas, 705 F.3d at 1378. 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The factual elements necessary to support a claim under section 1151 based on failure to diagnose or treat a preexisting condition may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  As a general matter, however, entitlement to benefits based on such claims would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Vet. Aff. Op. Gen. Couns. Prec. 5-2001 (Feb. 5, 2001); see also Roberson v. Shinseki, 607 F.3d 809, 817 (Fed. Cir. 2010). 

Moreover, additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

Third, the proximate cause of the disability, as opposed to a remote contributing cause, must be: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Thus, section 1151 contains two causation elements - a veteran's disability must not only be caused by the hospital care or medical treatment he or she received from VA, but also must be proximately caused by the VA's fault or an unforeseen event.  38 U.S.C.A. § 1151(a)(1).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that compensation under 38 U.S.C.A. § 1151 for residuals of a CBT resection performed in March 2013, to include nerve damage with trouble speaking (dysphonia), vocal cord paralysis, and trouble swallowing (dysphagia) is not warranted.

The Veteran has contended that he has additional disability as a result of pre-operative treatment for a March 2013 CBT resection performed at the Salt Lake City VAMC.  Specifically, he believes that the Denver VAMC's unnecessary delay in arranging for surgical treatment of the tumor following the April 2012 vascular surgery consultation caused it to grow significantly, resulting in residual nerve damage with trouble speaking, vocal cord paralysis, and trouble swallowing following the surgery.  He has also indicated that this additional disability exacerbated his depression.  See, e.g., May 2014 message in VA treatment records; August 2014 claim with written statement; June 2016 sister written statement; July 2016 Bd. Hrg. Tr.

The medical evidence includes VA pre-operative, operative, and post-operative treatment records, including a VA consent form; an October 2014 VA medical opinion; and, a July 2016 medical opinion from one of the Veteran's VA treating nurses (M.D.) at that time.  The October 2014 VA physician's opinion is the one medical opinion that addresses the medical questions for the time period leading up to the surgery, during the surgery, and shortly after the surgery for this claim.  The July 2016 opinion from M.D. does address the Veteran's contentions as to the delay in scheduling the surgery, as well as the pre-operative state of the CBT, and her findings are also discussed below.

Historically, the Veteran established care with VA in June 2008 to monitor the CBT following a partial resection several years earlier at a non-VA facility, and he was followed with CT scans for surveillance.  See, e.g., VA treatment records from June 2008; November 2008 (showing CBT measured 2.6 x 1.7 centimeters (cm) with 2.3 cm cephalocaudal dimension); October 2009 (showing stable appearance of CBT with no significant change in size since prior study); November 2010 (showing CBT stable in size; no change since prior study).

The Veteran moved to Colorado in December 2011 and subsequently established care with the Grand Junction VAMC.  See VA treatment records from January 2012 and April 2012.  A February 2012 CT angiogram report shows that the CBT measured 3.9 x 2.5 cm and in a craniocaudal direction 3.6 cm.  During an otolaryngology consultation that same month, the VA treatment provider reviewed the report and determined that the change in size of the tumor since the 2010 CT scan was most likely related to the change in altitude that the Veteran experienced after his move to Colorado.  The Veteran indicated that he was really not interested in further surgical intervention; however, the VA treatment provider put in a vascular surgery consultation to have him evaluated at the Denver VAMC and advised him to discuss if he would be a candidate for interventional radiology to devascularize the tumor at that appointment.

The Veteran had an April 2012 vascular surgery consultation at the Denver VAMC, where the VA treatment providers noted that the CBT had grown about 1.3 cm since 2010 based on review of the prior studies.  The VA treatment providers explained the risks and benefits of the procedure to the Veteran, as well as the nature of CBTs and the fact that their course is continued growth.  The VA treatment providers further explained that, given the size of the tumor and how high it traveled superiorly, the risk of permanent nerve damage following the surgery was high.  The Veteran and his treatment providers also discussed other risks such as a stroke and blood clots and the need for pre-surgical embolization.  They determined that the surgery would be best undertaken at a non-VA hospital with both vascular and ear, nose, throat (ENT) surgeons.  See also April 2012 Chief of Vascular Surgery VA treatment record from that same day (noting that he discussed the very difficult nature of the procedure and the likelihood for permanent cranial nerve (CN) injury with the Veteran and planned to review the case with the other surgeon and make a plan).

The Veteran subsequently indicated that he wanted to pursue the embolization procedure.  The Grand Junction VAMC treatment providers updated the computer system to reflect this information and were in contact with the Denver VAMC about scheduling the necessary follow-up treatment and updating that facility about the Veteran's status.  The Denver VAMC was attempting to coordinate with the non-VA facility or arrange for other fee-based treatment in Grand Junction.  See VA treatment records from April 2012, May 2012, August 2012, October 2012, and December 2012.  In August 2012, the Veteran was seen in the emergency room for complaints of right neck pain and facial flushing that started that evening.  It was noted that he had been seen by vascular surgery in Denver and was awaiting surgical options.  The emergency room physician indicated that the big concern was thrombosis of the carotid from expansion/constriction/invasion of the tumor, but negative d-dimer testing ruled that out.  He indicated that the CBT was likely still enlarging and may have been pushing on the carotids, but that this should not be acutely life-threating.  It was noted that a CT scan was not performed at that time due to other medical issues.  A follow-up CT angiogram performed several days later shows that that the tumor measured 3.9 x 2.5 cm, noted to be a stable CT angiogram with no change in the CBT from the February 2012 CT angiogram.

In September 2012, the Grand Junction VAMC requested a vascular surgery consultation at the Salt Lake City VAMC based on the Veteran's request, and he ultimately had the CBT resection in March 2013 at that facility.  See, e.g., VA treatment records from September 2012 to November 2012.  A February 2013 CT angiogram performed to assess the CBT shows that it had increased in size by .1 cm (1 millimeter (mm)) in length, noted to be mildly increased in size compared to the August 2012 CT angiogram.

In this case, the record shows that the Veteran has additional disability following the March 2013 CBT resection, including nerve damage with trouble speaking (dysphonia), vocal cord paralysis, and trouble swallowing (dysphagia).  See, e.g., VA treatment records from March 2013 (immediate post-operative note), June 2013, January 2017, and February 2017; October 2014 VA medical opinion.  As such, the initial question is whether the Veteran's additional disability was the result of the Denver VAMC pre-operative treatment beginning from the April 2012 vascular surgery consultation, including consideration of the claimed delay in that facility scheduling the surgery.

Regarding the claimed delay in the Denver VAMC providing treatment, the record shows that the Veteran initially indicated that he was really not interested in further surgical intervention at the time that the tumor was found to have significantly increased in size during the February 2012 VA otolaryngology consultation.  An October 2012 Salt Lake City VAMC telephone note shows that the Veteran spoke with the vascular nurse coordinator and indicated that he wanted to go to that facility when they had a surgical date because he lived far away and did not get any travel funds for his trip.  He also discussed some of his history and informed her that he never heard back from the Denver VAMC after several attempts to contact them.  The vascular nurse coordinator discussed the case with a Salt Lake City VAMC doctor, and they planned to schedule the Veteran for the first of the year (i.e., January 2013), as that was the next available date.

A Grand Junction VAMC treatment record from about a week later shows that the Denver VAMC fee-basis coordinator left a voicemail indicating that the Veteran may be able to have the procedure done in Grand Junction.  In November 2012, the Veteran reported to one of his VA treatment providers that he had not heard back from the fee-basis coordinator, but he planned to follow-up with the Salt Lake City VAMC after Christmas.  See VA treatment records from October 2012 and November 2012.  The February 2013 Salt Lake City VAMC vascular surgery attending note shows that it took a few months to get the Veteran there, but the surgery scheduled for that week had to be rescheduled because it ended up being a combined case that required an ENT surgeon.

The Board acknowledges the concerns and frustrations of the Veteran and his sister regarding the time between the April 2012 vascular surgery consultation and the March 2013 resection, as well as the July 2016 written opinion from M.D.  Based on the above VA treatment records, it appears that some of the time that passed was related to the Veteran's own choice regarding his treatment, such as waiting until after Christmas for the additional surgical consultation.  In any event, the Veteran has not been shown to have additional disability as a result of the Denver VAMC pre-operative treatment beginning from the April 2012 vascular surgery consultation.

The October 2014 VA physician determined that the Veteran had post-operative cranial nerve deficits (CNDs) that were permanent residuals following the March 2013 surgery.  He also determined that the CNDs were not due to a VA-induced delay in scheduling the surgery.  In so finding, the VA physician explained that (independent of any scheduling issues) there was no substantive change in the CBT from the February 2012 diagnosis to the March 2013 resection.  He also explained that the February 2013 VA vascular notes document that the CBT remained metabolically inactive and without neurologic deficits; therefore, clinically, the CBT did not change in status.  He further indicated that the February 2013 CT scan demonstrated only a mild increase in size (a one millimeter increase in maximum diameter), and he explained that a one millimeter increase in size was well within the CT test margin of error (i.e., the CBT may not have increased in size at all).  The VA physician concluded that, even if the CBT did increase in size by a millimeter, then that anatomic change, in his opinion as an expert in CBTs, would be insignificant in terms of increasing the surgical resection and in terms of causing any nerve damage residuals.  The Board finds this medical opinion to have significant probative value, as it is based on a review of the claims file and is supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The VA physician is also an expert in CBTs with surgical training, Board certification, and over twenty years of surgical practice in the field of vascular surgery.  In addition, the Board notes that the February 2013 VA vascular surgeon indicated that the surgery had to be rescheduled to contact one of the ENT surgeons for a combined case.  That finding is consistent with the April 2012 Denver VAMC vascular surgery consultation involving both vascular and ENT surgeons, supporting the October 2014 opinion that there was no substantive change in the CBT from the 2012 diagnosis to the 2013 resection.

On the other hand, in a July 2016 written opinion, M.D. detailed the Grand Junction VAMC's efforts to call the Denver VAMC to attempt to schedule a surgery date, as well as the Veteran's willingness to travel for the procedure.  She determined that the CBT grew extensively since it was found in 2012 because of the severe delay in care caused by the Denver VAMC, noting the February 2013 Salt Lake City VAMC treatment record showing that the surgery had to be rescheduled in support of her finding.  The Board finds that this opinion is inconsistent with the February 2013 CT angiogram showing that the CBT had "mildly" increased in size from the August 2012 CT angiogram (which showed a stable CT angiogram with no change from February 2012 testing).  The VA treatment records show that the significant change in the size of the mass had occurred by the time that he presented for VA treatment to evaluate the CBT at the Grand Junction VAMC in February 2012, several months after moving to Colorado.  The opinion also does not address the pre-treatment status.  Based on the foregoing, the Board finds that this opinion is of limited probative value on this issue.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993) (an opinion based on an inaccurate (or unsubstantiated) factual premise has limited, if any, probative value) and Nieves-Rodriguez, supra.

In summary, the most probative evidence (including consideration of the lay statements as discussed in detail later in this decision) shows that the Veteran does not have any additional disability caused by the pre-operative VA treatment provided by the Denver VAMC beginning from the April 2012 vascular surgery consultation.  Rather, the evidence shows that the CBT had significantly increased in size from the time that the Veteran moved to Colorado to his initial February 2012 VA appointment to evaluate it, and there was no substantive change from that time that would cause any nerve damage residuals; the additional disability was the result of the March 2013 surgery itself.  As such, the Board now turns to whether the additional disability resulting from the March 2013 surgery was proximately caused by VA's fault or an unforeseen event.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination was the proximate cause of a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(1). 

Regarding reasonable foreseeability, whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have foreseen or disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2); Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013) (emphasizing that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a reasonable health care provider would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case).

Initially, the Board observes that the Veteran is not contending that the Salt Lake City VAMC was at fault for the additional disability following the March 2013 surgical treatment.  See, e.g., August 2014 written statement (indicating that facility did a "great job and got the tumor out") and Bd. Hrg. Tr. at 12.  The October 2014 VA physician also indicated that the surgery was well-indicated (noting a large recurrent CBT causing pressure symptoms in the neck at risk for stroke, death, etc.), performed with ENT assistance to minimize cranial nerve damage (noting this to be a careful multi-specialty approach to be as safe as possible), done in a surgically acceptable manner (based on his expert opinion), and completed with no complications (based the operative reports).
The April 2012 VA treatment records show that the Denver VAMC treatment providers explained the benefits and the risks to the Veteran, including the high risk of permanent nerve damage following the surgery, given the size and location of his tumor, as discussed above.  The record also contains a February 2013 written informed consent form, which shows risks including failure to remove the entire mass and damage to nerves and blood vessels.  The informed consent form also shows that the Veteran chose to have the procedure, had been afforded the opportunity to read the consent form, and attested that someone had explained the procedure, what it was for, the risks and benefits, alternatives, and answered all of his questions.  During the Board hearing, the Veteran testified that he was told about risks, such as a stroke, and signed the informed consent paperwork, but he did not recall being told about the possibility that the surgery could result in any difficulty speaking or swallowing that was as bad as it was for him.  See Bd. Hrg. Tr. at 10.  The Veteran's representative previously indicated that the Veteran did not provide informed consent for the procedure, given his mental health status and personal problems at the time (see, e.g., July 2015 representative written statement); however, the Board finds that the remainder of the record, including the Veteran's testimony and his efforts to have the surgery transferred to the Salt Lake City VAMC beginning around September 2012, do not support such a finding.

Based on the foregoing, the Board finds that record shows that the additional disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the operative treatment.

The Board also finds that the additional disability was a reasonably foreseeable outcome of this procedure, notwithstanding any informed consent documents and based on the specific facts and circumstances of this case.  In other words, the record shows that a reasonable health care provider would have considered the Veteran's additional disability to be an ordinary risk of the surgical treatment provided and would have disclosed such a risk in connection with such treatment, regardless of the risks the treating physician actually foresaw and disclosed in the informed consent form in this case.  38 C.F.R. § 3.361(d)(2); Schertz, 26 Vet. App. at 367-69.
The October 2014 VA physician indicated that the Veteran's VA vascular surgeons serially documented and counseled the Veteran for the fact that his huge, almost 4-centimeter maximum diameter, right CBT excision was anatomically challenging (i.e., a large tumor, re-do operation with scarring, high in the neck location extending to the base of the skull, high carotid bifurcation, and certainly involving multiple cranial nerves).  He further indicated that he wanted to be very clear that no vascular surgeon in the world would take this Veteran's CBT case on and not expect to have post-operative CNDs as permanent residuals.  The VA physician concluded that the Veteran's postoperative residual CNDs were an unfortunate, but routine, even expected, outcome for this type of surgery.  The Board finds this medical opinion to have significant probative value, as it is based on a review of the claims file and is supported by rationale.  See Nieves-Rodriguez, supra.  Moreover, there is no contrary medical opinion of record.  This opinion is also consistent with the discussion the Veteran had with his treatment providers during the initial April 2012 Denver VAMC vascular surgery consultation, as discussed above. 

The Board has considered the Veteran and his sister's statements and finds that they are competent to report as to observable symptomatology and information his treatment providers have told him.  However, as to the questions of additional disability and proximate cause for purposes of entitlement to section 1151 benefits, even assuming that they are competent to opine on these medical matters, the Board finds that the VA physician's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  The VA physician also reviewed the claims file and considered the Veteran's reported history and lay statements, and his opinion is consistent with the treatment records.  

Based on the foregoing, the Board finds that the criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a CBT resection performed in March 2013, to include nerve damage with trouble speaking (dysphonia), vocal cord paralysis, trouble swallowing (dysphagia), and any resulting depression from these problems, have not been met, and the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.
ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a CBT resection performed in March 2013, to include nerve damage with trouble speaking (dysphonia), vocal cord paralysis, and trouble swallowing (dysphagia) is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


